Citation Nr: 1208214	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that, during period of the appeal, the Veteran filed a claim of service connection for a "heart condition" in February 2008.  

The RO originally denied service connection for coronary artery disease in a June 2008 rating decision, based on the fact that the disease was not linked to service or due to his presumed herbicide exposure incident to his duty in Republic of Vietnam.  

However, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116 , the Secretary of Veterans Affairs (Secretary) announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  

On November 20, 2009, the Secretary directed the Board to stay action on all claims for service connection that could not be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e)  to add ischemic heart disease, Parkinson's disease, and B cell leukemias to the list of diseases associated with exposure to certain herbicide agents. 75 Fed. Reg. 53202 .  On November 1, 2010, Chairman's Memorandum No. 01-10-37 was issued, which lifted the stay of the adjudication of cases affected by the new regulations establishing a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias. 

The Veteran subsequently was granted service connection for coronary artery disease in a November 2011 rating decision, based on the Veteran's presumed exposure to herbicides.

To the extent that the claim of service connection hypertension was denied because it was not linked to the Veteran's service or his presumed herbicide exposure, the Board finds that a VA examination should be performed to ascertain the nature and likely etiology of the claim hypertension.  See Schroeder v. West, 212 F. 3d 1265, 1271   (Fed. Cir. 2000) (holding that VA has an obligation to explore all possible legal theories, including those unknown to the Veteran, by which he can obtain the benefit sought for the same disability).   

Accordingly, the case is REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for his heart disease and hypertension.  After obtaining any required releases, the RO should associate all relevant records with the Veteran's claims folder.

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  

The claims file should be made available to the examiner for review.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension had its clinical onset during service or was caused or aggravated by the now service-connected coronary artery disease.  

A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made. 

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,  
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


